Case 1:20-cv-00852-LPS Document 24 Filed 09/15/21 Page 1 of 11 PagelD #: 157

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
DENNIS SMITH,
Plaintiff,
v. : Civ. No. 20-852-LPS
MICHAEL L. TIPSORD, Individually and as :
Incumbent C.B.O. of State Farm Insurance,

et al.,

Defendants.

 

Dennis L. Smith, Dagsboro, Delaware, Pro Se Plaintiff.

Joseph J. Bellew, Esquire, White and Williams LLP, Wilmington, Delaware. Counsel for
Defendants.

MEMORANDUM OPINION

September 15, 2021
Wilmington, Delaware

 

 
Case 1:20-cv-00852-LPS Document 24 Filed 09/15/21 Page 2 of 11 PagelD #: 158

STARK, U.S. District Judge:

 

I. INTRODUCTION

Plaintiff Dennis L. Smith (“Plaintiff”), who proceeds pro se, commenced this action on June
25, 2020. He asserts jurisdiction pursuant to 28 U.S.C. § 1331 and § 1343. (D.I. 1) Plaintiff filed an
Amended Complaint on October 7, 2020. (D.I. 4) Before the court is Defendants’ motion to
dismiss pursuant to Fed. R. Civ. P. 12(b)(1) and (6). (D.I. 13) Briefing is complete.

II. BACKGROUND

Plaintiff brings this action pursuant to 42 U.S.C. § 1981(b) and asserts a supplemental claim
under Delaware law. On June 25, 2018, Plaintiff was involved in an automobile accident when his
cat was teat-ended by Janelle T. Boyer (“Boyer”).' (D.I. 4 at 2) Plaintiff was injured and received
medical treatment. (Id. at 3)

Plaintiff alleges State Farm Insurance Claim Specialist Ericka Beard (“Beard”) made an
implied promise when Plaintiff mutually agreed with a September 12, 2019 letter that stated in part,
“upon receipt of this signed authorization we will be able to obtain records to assist us in the
evaluation of your claim.” (D.I. 4 at 1-2) Plaintiff telephoned Beard and asked for a written
agreement to extend the time for Beard to receive all of Plaintiff's medical records. (Id. at 2) Beard
_-would not agtee to an extension of time and told Plaintiff that to protect his claim he should file a
lawsuit on or before June 25, 2020, after which Plaintiff and Beard could begin negotiations and

settlement. (Id.) Plaintiff alleges that he was offered a settlement without Defendants first reviewing

 

"The Amended Complaint alleges that Jody Boyer and Janelle T. Boyer are “direct/in-direct,
vicariously liable, tortfeasors in this matter exclusively under the law” and Plaintiff reserves the right
to file a supplemental claim under Delaware law for vexatious personal injury. (D.I. 4 at 3) On
April 6, 2021, Plaintiff explained that he mistakenly named several defendants and later removed
them through amendment. (D.I. 20 at 3) Both Boyers were dismissed as defendants on August 11,
2021. (D.I. 22)

1

 
Case 1:20-cv-00852-LPS Document 24 Filed 09/15/21 Page 3 of 11 PagelD #: 159

his medical tecords as agreed upon, in violation of 42 U.S.C. § 2000h-2.* (Id. at 4) Plaintiff alleges
that Defendants State Farm Insurance (“State Farm”) and State Farm Chief Executive Officer
Michael L. Tipsord (“Tipsord”) (together “Defendants”) ate vicariously liable for his injuries.
Plaintiff seeks $1.5 million in compensatory damages as well as punitive damages.

Defendants move for dismissal for lack of subject mater jutisdiction, lack of diversity
jutisdiction, lack of federal question jurisdiction, lack of personal jurisdiction over Tipsord, and
failure to state a claim. Plaintiff opposes on the grounds that this court’s February 12, 2021 and
August 11, 2021 Orders ate void judgments and deprived him of his “due process of law,
constitutional civil rights (Federal criminal code 18 U.S.C. § 242).” (D.I. 23)

Ill. LEGAL STANDARDS

A. Rule 12(b)(1)

Rule 12(b)(1) of the Federal Rules of Civil Procedure permits the dismissal of an action for
“lack of subject mattet jurisdiction.” A Rule 12(b)(1) motion may be treated as either a facial or
factual challenge to the court’s subject matter jurisdiction. See Davis ». Wells Fargo, 824 F.3d 333, 346
(3d Cir. 2016). A facial attack contests the sufficiency of the pleadings, whereas a factual attack
contests the sufficiency of jurisdictional facts. See Lincoln Ben. Life Co. ». AEI Life, LLC, 800 F.3d 99,
105 (3d Cir. 2015). When considering a facial attack, the court accepts a plaintiff's well-pleaded
factual allegations as true and draws all reasonable infetences from those allegations in the plaintiffs

favot. See In re Horizon Healthcare Services Inc. Data Breach Litigation, 846 F.3d 625, 633 (3d Cir. 2017).

 

? Section 2000h-2 provides that “[w]henever an action has been commenced in any court of the
United States seeking relief from the denial of equal protection of the laws under the Fourteenth
Amendment to the Constitution on account of race, color, religion, sex or national origin, the
Attorney General for or in the name of the United States may intervene in such action upon timely
application if the Attorney General certifies that the case is of general public importance.” 42 U.S.C.
§ 2000h-2.

2

 
Case 1:20-cv-00852-LPS Document 24 Filed 09/15/21 Page 4 of 11 PagelD #: 160

When reviewing a factual attack, the court may weigh and consider evidence outside the pleadings.
See Gould Elecs. Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000).

B. Rule 12(b)(2)

Pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure, the court may dismiss a
suit for lack of jurisdiction over the person. When a defendant challenges a court’s exercise of
personal jurisdiction under Rule 12(b)(2), “the plaintiff beats the burden of establishing petsonal
jurisdiction by a preponderance of the evidence and must do so by ‘establishing with reasonable

993

particularity sufficient contacts between the defendant and the forum state.”” Turner ». Prince Georges
Cty. Pub. Sch. 694 F. App’x 64, 66 (3d Cit. 2017) (quoting Mellon Bank (East) PSPS, Natl Ass’n o.
Farino, 960 F.2d 1217, 1223 (3d Cir. 1992)). “To meet this burden, the plaintiff must produce
‘sworn affidavits or other competent evidence,’ since a Rule 12(b)(2) motion ‘requires resolution of
factual issues outside of the pleadings.”” Brasure’s Pest Control, Inc. ». Air Cleaning Equip., Inc., 2018
WL 337747, at *1 (D. Del. Jan. 9, 2018) (quoting Time Share Vacation Club v, Atlantic Resorts, Lid., 735
F.2d 61, 67 n.9 (3d Cir. 1984)). “[W]hen the court does not hold an evidentiary hearing on the
motion to dismiss, [however], the plaintiff need only establish a prima facie case of personal
jurisdiction and the plaintiff is entitled to have its allegations taken as true and all factual disputes
drawn in its favor.” Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 97 (3d Cir. 2004) (citation omitted).
To establish petsonal jurisdiction, a plaintiff must produce facts sufficient to satisfy two
requirements by a preponderance of the evidence, one statutory and one constitutional. See Tame
Share, 735 F.2d at 66; Reach ¢ Assocs. v. Dencer, 269 F. Supp. 2d 497, 502 (D. Del. 2003). With
respect to the statutory requirement, the court must determine whether there is a statutory basis for

jurisdiction under the forum state’s long-arm statute. See IMO Indus. Inc. v. Kiekert_AG, 155 F.3d

254, 259 (3d Cir. 1998); Reach ¢ Assocs., 269 F. Supp. 2d at 502. With respect to the Constitution,
3

 
Case 1:20-cv-00852-LPS Document 24 Filed 09/15/21 Page 5 of 11 PagelD #: 161

the court must determine whether the exercise of jurisdiction comports with the defendant’s right to
due process. See id.; International Shoe Co. v. Washington, 326 U.S. 310, 316 (1945).

Under Delawate’s long-arm statute, 10 Del. C. § 3104(c)(1)-(4), a court may exercise personal
jurisdiction over a defendant when the defendant or its agent:

(1) Transacts any business ot performs any chatacter of work or service in the State;

(2) Contracts to supply services ot things in this State;

(3) Causes tortious injury in the State by an act or omission in this State;

(4) Causes tortious injuty in the State ot outside of the State by an act or omission

outside the State if the person regularly does or solicits business, engages in any

other persistent course of conduct in the State or derives substantial revenue from

setvices, ot things used or consumed in the State.

With the exception of (c)(4), the long-arm statute requires a showing of specific jurisdiction,
See Shoemaker v. McConnell, 556 F. Supp. 2d 351, 354-55 (D. Del. 2008). Subsection (c)(4) confers
general jurisdiction, which requites a greater extent of contacts, but allows the exercise of personal
jurisdiction even when the claim is untelated to the forum contacts. See Applied Biosystems, Inc. v.
Cruachem, Ltd., 772 F. Supp. 1458, 1466 (D. Del. 1991).

If a defendant is found to be within the reach of the long-arm statute, the court must then
analyze whether the exercise of personal jurisdiction comports with due process by determining
whether the plaintiff has demonstrated that the defendant “purposefully avail[ed] itself of the
privilege of conducting activities within the forum State,” such that it should “reasonably anticipate
being haled into court there.” World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980)
(citations omitted). The court may exercise specific jurisdiction consistent with due process when

the plaintiff's cause of action arises from the defendant’s activities in the forum state. See Burger King

Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985). The court may exercise general jurisdiction consistent

4

 
Case 1:20-cv-00852-LPS Document 24 Filed 09/15/21 Page 6 of 11 PagelD #: 162

with due process when the plaintiffs cause of action is unrelated to the defendant’s activities in the
forum state, so long as the defendant has “continuous and systematic contacts with the forum
state.” Applied Biosystems, Inc, 772 F. Supp. at 1470.

C. Rule 12(b)(6)

Evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) requires the
court to accept as true all material allegations of the complaint. See Spruill v. Gillis, 372 F.3d 218, 223
(3d Cir. 2004). “The issue is not whether a plaintiff will ultimately prevail but whether the claimant
is entitled to offer evidence to support the claims.” In re Burlington Coat Factory Sec. Litig, 114 F.3d
1410, 1420 (3d Cir. 1997) (internal quotation marks omitted). Thus, the court may grant such a
motion to dismiss only if, after “accepting all well-pleaded allegations in the complaint as true, and
viewing them in the light most favorable to plaintiff, plaintiff is not entitled to relief.” Mazo ». Aetna,
Inc., 221 F.3d 472, 481-82 (3d Cir. 2000) (internal quotation marks omitted).

A well-pleaded complaint must contain more than mete labels and conclusions. See Ashcroft
v, Iqbal, 556 U.S. 662, 678 (2009); Bell Ath Corp. v. Twombly, 550 US. 544, 555 (2007). A plaintiff
must plead facts sufficient to show that a claim has substantive plausibility. See Johnson v. City of
Shelby, 574 U.S. 10 (2014). A complaint may not dismissed, however, for imperfect statements of
the legal theory supporting the claim asserted. See id. at 10. “In evaluating a motion to dismiss,” the
court “may consider documents that are attached to or submitted with the complaint . . . ‘matters
incotporated by reference or integral to the claim, items subject to judicial notice, matters of public
trecotd, orders, [and] items appearing in the record of the case.”” Buck ». Hampton Twp. Sch. Dist., 452
F.3d 256, 260 (3d Cir. 2006).

“To survive a motion to dismiss, a civil plaintiff must allege facts that ‘taise a right to relief

above the speculative level on the assumption that the allegations in the complaint are true (even if
5

 
Case 1:20-cv-00852-LPS Document 24 Filed 09/15/21 Page 7 of 11 PagelD #: 163

doubtful in fact).”” Vici Co. v. Tieman, 499 F.3d 227, 234 (3d Cir. 2007) (quoting Twombly, 550
U.S. at 555). A claim is facially plausible “when the plaintiff pleads factual content that allows the
coutt to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Iqbal, 556 U.S. at 678. At bottom, “[t]he complaint must state enough facts to raise a reasonable
expectation that discovery will reveal evidence of [each] necessaty element” of a plaintiff's claim.
Wilkerson v. New Media Tech. Charter Sch. Inc., 522 F.3d 315, 321 (3d Cir. 2008) (internal quotation
marks omitted).

The court is not obligated to accept as true “bald assertions,” Morse ». Lower Merion Sch. Dist.,
132 F.3d 902, 906 (3d Cir. 1997) (internal quotation marks omitted), “unsupported conclusions and
unwartanted inferences,” Schuylkill Energy Res., Inc. v. Pennsylvania Power ¢ Light Co., 113 F.3d 405,
417 (3d Cir. 1997), ot allegations that are “self-evidently false,” Nam v. Fanver, 82 F.3d 63, 69 3d
Cir. 1996). Because Plaintiff proceeds pro se, his pleading is liberally construed and his Amended
Complaint, “however inattfully pleaded, must be held to less stringent standards than formal
pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotation marks
omitted).
IV. DISCUSSION

A. Subject Matter Jurisdiction

Defendants argue that the Complaint and Amended Complaint fail to satisfy the
tequirements for diversity jurisdiction. Pursuant to 28 U.S.C. § 1332(a)(1), federal district courts
have subject matter jurisdiction when there is complete diversity of citizenship between the parties
and the amount in controversy exceeds $75,000. For diversity jurisdiction to lie, the plaintiff cannot,
at the time the action is filed, be a citizen of the same state as any of the defendants. See Johnson v.

SmithKline Beecham Corp., 724 F.3d 337, 346 (3d Cir. 2013).
6

 
Case 1:20-cv-00852-LPS Document 24 Filed 09/15/21 Page 8 of 11 PagelD #: 164

Both the Complaint and Amended Complaint name Janelle T. Boyer and Jody Boyer as
Defendants. (D.I. 1, 4) Plaintiff is a resident of Delaware and Defendants provided a collision
report that indicates Janelle T. Boyer is also a resident of Delaware. Therefore, diversity of
citizenship was lacking when the Complaint and Amended Complaint were filed.

However, while the motion to dismiss was pending, Plaintiff indicated that he mistakenly
named several defendants; all mistakenly-named defendants, including the non-diverse defendants,
wete dismissed on August 11, 2021. (See D.I. 22) Dismissal of the non-diverse defendants cured the
jurisdictional defect. See ¢.g., Cason v, Puerto Rico Elec. Power Auth., 770 F.3d 971 (1* Cir. 2014) (stating
court has authority to allow dispensable non-divetse party to be dropped at any time). Therefore,
Defendants’ motion to dismiss for lack of diversity jurisdiction will be denied.

Defendants also seek dismissal for lack of federal question jurisdiction. As will be discussed
below, as pled, the Amended Complaint does not state a claim under federal law. Defendants’
motion to dismiss on this ground will be granted.

B. Personal Jurisdiction

Defendants move to dismiss all claims against Tipsord for lack of personal jurisdiction.
They atgue that the Tipsord’s conduct has no connection to the motor vehicle accident or to this
forum. In addition, they argue that there is no conduct by Tipsord, individually or as a member of
the State Farm Board of Directors, that is connected to and/or related to the motor vehicle
accident. Plaintiff did not address personal jurisdiction in his opposition.

Even taking Plaintiff's averments as true, the Amended Complaint makes no mention of any
action taken by Tipsotd in Delaware. As discussed above, when a defendant raises a personal
jutisdiction defense, the plaintiff has the burden to establish with “reasonable particularity”

sufficient contacts between the defendant and the forum state to support jurisdiction. See Provident
7

 
Case 1:20-cv-00852-LPS Document 24 Filed 09/15/21 Page 9 of 11 PagelD #: 165

Nat’l Bank v. California Fed. Sav. ¢” Loan Ass'n, 819 F.2d 434, 437 (3d Cir. 1987). Plaintiff made no
atgument in opposition to Defendants’ motion to dismiss pursuant to Rule 12(b)(2). Nor did
Plaintiff present any competent evidence in support of his Amended Complaint to meet his burden
of proof showing that this court has personal jurisdiction over Tipsord. By failing to respond to
Defendants’ argument, Plaintiff did not provide this court with any additional information to
watrant the exercise of personal jurisdiction over Tipsord; thus, he fails to meet his burden to
establish that either specific or general petsonal jurisdiction exists.

Because Plaintiff has not demonstrated a basis for personal jurisdiction over Tipsord, the
court will grant Defendants’ motion to dismiss Tipsord for lack of personal jurisdiction.

C. Failure to State a Claim

Finally, Defendants move to dismiss for failure to state a claim pursuant to Fed. R. Civ. P.
12(b)(6). The Amended Complaint alleges vicarious liability under 42 U.S.C. § 1985(3), alleges that
Plaintiff is protected under 42 U.S.C. § 1981(b), and alleges that Defendants have vicarious liability
as tottfeasors under State law.

Plaintiff failed to raise federal claims. Section 1981 forbids discrimination on the basis of
race in the making and enforcing of public and private contracts. See St Francis College v. Al-Khazryt,
481 U.S. 604, 609 (1987); Pamintuan v. Nanticoke Mem’! Hosp., 192. F.3d 378, 385 (3d Cir. 1999). The
Amended Complaint fails to contain the elements necessaty to state a claim under § 1981.

To state a claim under 42 U.S.C. § 1985(3), a plaintiff must allege: “(1) a conspiracy of two ot
mote petsons; (2) motivated by racial or class based discriminatory animus designed to deptive,
directly or indirectly, any person ot class of petson to the equal protection of the laws; (3) an act in
furtherance of the conspiracy; and (4) an injury to petson or property or to the deprivation of any

tight ot privilege of a citizen of the United States.” Petrosian v. Collins, 479 F. App’x 409, 410 Gd Cir.
8

 
Case 1:20-cv-00852-LPS Document 24 Filed 09/15/21 Page 10 of 11 PagelD #: 166

2012) (citation omitted). The Amended Complaint fails to allege Plaintiff's class, alleges vicarious
liability under § 1983(3), and does not allege a constitutional deprivation. The Amended Complaint
fails to allege the required elements to state a claim under § 1985(3).

Plaintiffs claims undet Delawate law also fail. Plaintiffs state claims rest upon Defendants’
alleged vicarious liability due to a cat accident of its insured. The Amended Complaint, however,
states none of the elements necessary to establish a claim for vicarious liability. See Finkbiner v,
Mullins, 532, A.2d 609 (Del. Super. Ct. 1987) (discussing elements of vicarious liability). Moreover,
“Tujnder Delaware law, an injured party may not bring a direct action against a liability insurer based
upon the negligence of the insured.” Shipley ». Shaw, 2007 WL 521813, at *2 (D. Del. Feb. 16, 2007).
Nor may an injured third-party bring a direct action against a liability insurer of an insuted before a
determination of the insured’s liability. See id. Furthermore, an insurer does not owe any duty to a
third-party to negotiate a settlement in good faith. See Swain ». State Farm Mut. Auto. Ins, Co., 2003
WL 22853415, at *1 (Del. Super. Ct. May 29, 2003). The duty of good faith runs only to the insured
and not to an injuted third-party. See Hudlinger v. Thompson, 1992 WL 9307, at *1 (Del. Super. Ct. Jan.
9, 1992).

The Amended Complaint fails to state claims upon which telief can be granted. Therefore,
the coutt will grant Defendants’ motion to dismiss these claim. The court finds amendment futile.

D. Void Judgment

Plaintiff contends that the August 11, 2021 order is void because it is founded upon the
coutt’s February 12, 2021 judgment that is also void. (D.I. 23) Rule 60(6)(4) provides for relief
from judgment if “the judgment is void.” Under Rule 60(b) (4), “[a] judgment is not void . . . simply
because it is or may have been erroneous.” United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260,

270 (2010) (internal quotation marks omitted). “Instead, Rule 60(b)(4) applies only in the rare
9

 
Case 1:20-cv-00852-LPS Document 24 Filed 09/15/21 Page 11 of 11 PagelD #: 167

instance where a judgment is premised either on a certain type of jurisdictional error or on a
violation of due process that deprives a party of notice or the opportunity to be heard.” Id.
(citations omitted). Having reviewed Plaintiffs filings, the court finds that relief is not appropriate
under Rule 60(b)(4).
V. CONCLUSION

For the above reasons, the court will grant in part and deny in part Defendants’ motion to
dismiss (D.I. 13), and will dismiss the Amended Complaint. Amendment is futile.

An appropriate Order will be entered.

10

 
